IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44687

STATE OF IDAHO,                                 )    2017 Unpublished Opinion No. 465
                                                )
       Plaintiff-Respondent,                    )    Filed: May 19, 2017
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
BENJAMIN ZIMBALIST PITTMAN,                     )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Steven J. Hippler, District Judge.

       Order relinquishing jurisdiction, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM

       Benjamin Zimbalist Pittman pled guilty to felony domestic battery. I.C. §§ 18-912(2)
and 18-903(a). The district court sentenced Pittman to a unified term of seven years, with a
minimum period of confinement of two years. The district court retained jurisdiction, and
Pittman was sent to participate in the rider program.
       After Pittman completed his rider, the district court relinquished jurisdiction. Pittman
filed an I.C.R 35 motion, which the district court denied. Pittman appeals, claiming that the



                                                 1
district court erred by refusing to grant probation. He also argues his sentence is excessive and
constitutes an abuse of discretion and that the district erred in denying Pittman’s Rule 35 motion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Pittman
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Pittman also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007).
       Pittman argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Pittman’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       Pittman further asserts that the district court erred in denying Pittman’s Rule 35 motion
for reduction of sentence. A motion for reduction of sentence under I.C.R. 35 is essentially a
plea for leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho
318, 319, 144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App.
1989). In presenting a Rule 35 motion, the defendant must show that the sentence is excessive in
light of new or additional information subsequently provided to the district court in support of
the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,


                                                   2
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987). The record does not indicate that the district
court abused its discretion in denying Pittman’s motion.
       The order of the district court relinquishing jurisdiction, Pittman’s sentence, and the order
denying his Rule 35 motion are affirmed.




                                                3